PER CURIAM.
Plaintiff in error was convicted under Rev. St. § 3242 (Comp. St. 1916, § 5965), of carrying on the business of manufacturing stills without having paid the special tax as required by law *209(R. S. § 3244 [C. S. 1916, § 5971]). The only question presented which calls for specific mention arises out of the contention of plaintiff in error that the internal revenue sections in question were repealed by sections 25 and 35 of title 2 of the Volstead Act (Act Oct. 28, 1919, c. 85, 41 Stat. 305; Fed. Stat. Ann. Supp. 1919, p. 202 et seq.), the former of which sections provides punishment for the possession of property designed for manufacturing liquor, and the latter of which “repeals all prior acts to the extent of their inconsistency with the National Prohibition. Act,” and thus the old penalties for acts specific provision for the punishment of which is made in the Volstead Act. United States v. Yuginovich, 255 U. S. -, 41 Sup. Ct. 551, 65 L. Ed. -, decided by the Supreme Court June 1, 1921.
This contention is without merit. The indictment charges, and the evidence tended to show, that the alleged offense was committed October 21, 1918. The sections of the Volstead Act with which we are here concerned did not take effect until January 16, 1920. Volstead Act, tit 3, § 21; Dillon v. Gloss, 255 U. S. -, 41 Sup. Ct. 510, 65 L. Ed. -, decided by the Supreme Court May 16, 1921. The revenue sections in question were not repealed, so far as relates to punishment for offenses committed previous to. the taking effect of national prohibition. Howard v. United States, 271 Fed. 301, decided by this court February 8, 1921.
The judgment of the District Court is affirmed.

<&wkey;For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes